DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “wherein the signal processor is further configured to receive the sensing signals and the reference signals of different rows of the pixel array at different and 
Claims 2-5 and 7-10 are rejected based on their dependence on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (United States Patent Application Publication 2015/0208009), hereinafter referenced as Oh, in view of Kobayashi (United States Patent Application Publication 2019/0104262).
Regarding claim 1, Oh discloses an image sensor, comprising: a signal processor (figure 1 exhibits a signal processor comprising ADC 150 and output correcting circuit 160 as disclosed at paragraphs 41 and 42); and a pixel array, comprising: a plurality of active pixel units, coupled to the signal processor and configured to receive an image light signal during an image sensing period to output a plurality of sensing signals (figures 1 and 2 exhibit an active pixel array 141 as disclosed at paragraph 44); and a plurality of reference pixel units, coupled to the signal processor, the reference pixel units being masked and not receiving the image light signal during the image sensing period, so as to output a plurality of reference signals (figures 1 and 2 exhibit an optical black pixel array 142 as disclosed at paragraph 44), wherein the active pixel units and the reference pixel units are positioned in a same row and read by a same readout circuit of the signal processor (figures 1 and 2 exhibits wherein active and optical black pixels are all read by the same readout circuit 150 of the signal processor as disclosed at paragraph 41), and during a first time, the signal processor is configured to receive the sensing signal stored in a charge storage component of each one of the active pixel units and the reference signal stored in another charge storage component of corresponding one of the reference pixel units at the same time (paragraph 55 teaches that all pixels in a given row are read out at the same time in response to a row select signal), wherein the charge storage component of the each one of the active pixel units and the another charge storage component of the corresponding one of the reference pixel units comprise a same leakage current at the first time (paragraph 46 teaches that active and optical black pixels in the same row have the same storage diode leakage current at a given time), wherein the signal processor performs subtraction on the sensing signal of the each one of the active pixel units and the reference signal of the corresponding one of the reference pixel units to correspondingly generate pixel data (figures 3 and 4 exhibit wherein the correction circuit of the signal processor subtracts reference signals from image signals as disclosed at paragraphs 44-46).  However, Oh fails to disclose wherein the signal processor is further configured to receive the sensing signals and the reference signals of different rows of the pixel array at different and discontinuous times.
Kobayashi is a similar or analogous system to the claimed invention as evidenced Kobayashi teaches an imaging device wherein the motivation of reducing crosstalk and improving image quality would have prompted a predictable variation of Oh by applying Kobayashi’s known principal of reading out pixel signals from different rows and columns of the pixel array at different and discontinuous times (figure 1B exhibits wherein pixels from different rows of the pixel array are read out at different and discontinuous times as disclosed at paragraphs 29 and 33).
In view of the motivations such as reducing crosstalk and improving image quality one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Oh.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 8, Oh in view of Kobayashi discloses everything claimed as applied above (see claim 1), in addition, Oh discloses wherein the pixel array performs a global shutter operation during the image sensing period to simultaneously expose each of the active pixel units of the pixel array (paragraph 56 teaches operating in a global shutter mode to simultaneously expose all pixels of the array).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Kobayashi and further in view of Suzuki (Untied States Patent Application Publication 2016/0212361).
Regarding claim 2, Oh in view of Kobayashi discloses everything claimed as applied above (see claim 1), in addition, Oh discloses wherein the readout circuit is coupled to the active pixel units and the reference pixel units and configured to simultaneously read out the sensing signals and the reference signals at a data readout time point (figure 1 exhibits ADC 150 which reads out a row of the array which includes both active and optical black pixels simultaneously as disclosed at paragraphs 38-41 and 55); and a correction circuit (figure 1 exhibits output correcting circuit 160), coupled to the readout circuit and the interface and configured to receive the sensing signals and the reference signals (figure 1 exhibits wherein the correcting circuit 160 is coupled to the ADC 150 and the output interface SOUT through buffer 170), wherein the correction circuit performs subtraction on the sensing signals and the reference signals to output the pixel data to the interface (paragraphs 42 and 46 teach that the correcting circuit 160 subtracts a reference signal from the pixel signal).  However, Oh fails to disclose a serial peripheral interface coupled to the signal processor and wherein the interface is the serial peripheral interface.
Suzuki is a similar or analogous system to the claimed invention as evidenced Suzuki an image sensor wherein the motivation of receiving external control signals for controlling the image sensor would have prompted a predictable variation of Oh by applying Suzuki’s known principal of providing a serial peripheral interface coupled to a signal processor (figure 1 exhibits connection nodes 304 coupled to control circuit 205 which is coupled to processor circuit 202 as disclosed at paragraphs 38 and 39, paragraph 40 teaches that nodes 304 are a serial peripheral interface).
In view of the motivations such as receiving external control signals for controlling the image sensor one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Oh.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 3, Oh in view of Kobayashi and further in view of Suzuki discloses everything claimed as applied above (see claim 2), in addition, Suzuki discloses wherein the image sensor determines, according to a data transmission request of the serial peripheral interface, whether to read out the sensing signals of the active pixel units and the reference signals of the reference pixel units in one of a plurality of columns of the pixel array (paragraph 31 teaches that column generation circuit 102 controls output of a plurality of columns based on signals from registers 103 as disclosed at paragraph 31; paragraph 40 teaches that nodes 304 receive outside signals which are used to set values in registers 103).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Kobayashi and further in view of Mo et al. (United States Patent Application Publication 2009/0273691), hereinafter referenced as Mo.
Regarding claim 4, Oh in view of Kobayashi discloses everything claimed as applied above (see claim 1), in addition, Oh discloses wherein the active pixel units and the reference pixel units each at least comprise: a first switch, wherein a first terminal of the first switch is coupled to a reference voltage (figure 8 exhibits transistor MN6 which has a first terminal couple to VDD as disclosed at paragraph 60); a photodiode, wherein a first terminal of the photodiode is coupled to a second terminal of the first switch, and a second terminal of the photodiode is grounded (figure 8 exhibits photodiode PD coupled between ground and the second terminal of MN6 as disclosed at paragraph 60); a second switch, wherein a first terminal of the second switch is coupled to the second terminal of the first switch and the first terminal of the photodiode (figure 8 exhibits MN1 which is coupled to the node shared by the photodiode and MN6 as disclosed at paragraph 60);3Customer No.: 31561Docket No.: 83920-US-PAApplication No.: 16/660,816 the charge storage component, wherein a first terminal of the charge storage component is coupled to a second terminal of the second switch, and a second terminal of the charge storage component is grounded (figure 8 exhibits storage diode SD which has a first terminal coupled to MN1 and a second terminal coupled to ground as disclosed at paragraph 62); a third switch, wherein a first terminal of the third switch is coupled to the second terminal of the second switch and the first terminal of the charge storage component, and a second terminal of the third switch is coupled to a floating diffusion node (figure 8 exhibits transistor MN2 coupled between the node shared by MN1 and SD and the floating diffusion FD as disclosed at paragraph 62); a fourth switch, wherein a first terminal of the fourth switch is coupled to the reference voltage, and a second terminal of the fourth switch is coupled to the floating diffusion node (figure 8 exhibits transistor MN3 which is coupled between reference voltage VDD and the FD node as disclosed at paragraph 60); and a fifth switch, wherein a first terminal of the fifth switch is coupled to the reference voltage, a control terminal of the fifth switch is coupled to the floating diffusion node, a second terminal of the fifth switch is coupled to a data output terminal (figure 8 exhibits transistor MN4 which a first terminal coupled to VDD, the gate coupled to the FD node and a third terminal coupled to a data output terminal through transistor MN5 as disclosed at paragraph 60), and the data output terminal is coupled to the signal processor (paragraph 59 teaches that transistor MN5 outputs data to the ADC).  However, Oh fails to disclose wherein the reference pixels have the same structure.
Oh teaches a reference pixel which does not have a photodiode (as exhibited in figure 11).  Mo teaches providing black pixels which have the same structure as active pixels (Mo teaches that imaging pixel and dark pixels have the same structure and are controlled with the same signals, see figure 3, Mo further teaches that the dark pixels do not sense light and output reference signals as disclosed at paragraph 19, therefore when the dark pixels have the structure taught by Hsieh, it is apparent that the dark pixels will not sense light during an integration period and will instead output a reference signal to their charge storage components at the same timing that imaging pixels output pixel signals to their charge storage components).  Because both Oh and Mo teach pixel structures for optical black pixels, it would have been obvious to a person having ordinary skill in the art to substitute one method for forming an optical black pixel for the other to achieve the predictable result of removing leakage current noise from a pixel signal.  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.  
Regarding claim 5, Oh in view of Kobayashi and further in view of Mo discloses everything claimed as applied above (see claim 4), in addition, the combination discloses wherein the respective photodiodes of the active pixel units sense the image light signal during the image sensing period, and the respective photodiodes of the active pixel units output the sensing signals to the respective charge storage components of the active pixel units at a data storage time point to enable the respective charge storage components of the active pixel units to store the sensing signals (figure 10 of Oh exhibits wherein a pixel signal is transferred to a storage node in response to signal SG), wherein the respective photodiodes of the reference pixel units do not sense the image light signal during the image sensing period (paragraph 6 of Oh teaches that black pixels are shielded), and the respective photodiodes of the reference pixel units output the reference signals to the respective charge storage components of the reference pixel units at the data storage time point to enable the respective charge storage components of the reference pixel units to store the reference4Customer No.: 31561Docket No.: 83920-US-PAApplication No.: 16/660,816 signals (Mo teaches that imaging pixel and dark pixels have the same structure and are controlled with the same signals, see figure 3, Mo further teaches that the dark pixels do not sense light and output reference signals as disclosed at paragraph 19, therefore when the dark pixels have the structure taught by Oh, it is apparent that the dark pixels will not sense light during an integration period and will instead output a reference signal to their charge storage components at the same timing that imaging pixels output pixel signals to their charge storage components).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Kobayashi in view of Mo and further in view of Hseih et al. (United States Patent Application Publication 2016/0165160), hereinafter referenced as Hseih.
Regarding claim 7, Oh in view of Kobayashi and further in view of Mo discloses everything claimed as applied above (see claim 5), however, Oh fails to disclose wherein the respective third switches and the respective fourth switches of the active pixel units and the respective third switches and the respective fourth switches of the reference pixel units are simultaneously turned on at a data readout time point, so that the signal processor simultaneously reads out the sensing signals and the reference signals of the respective charge storage components through the second terminals of the respective fifth switches of the active pixel units and the second terminals of the respective fifth switches of the reference pixel units.
Hseih is a similar or analogous system to the claimed invention as evidenced Hseih teaches an image sensor wherein the motivation of removing kTC noise from a pixel signal would have prompted a predictable variation of Oh by applying Hseih’s known principal of simultaneously turning on a reset transistor and a transfer transistor to clear residual charge from a storage node (figure 5D exhibits wherein signals RST and TS are simultaneously high so as to reset a charge storage device CS and read out kTC levels as disclosed at paragraph 71).
In view of the motivations such as removing kTC noise from a pixel signal one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Oh.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Kobayashi and further in view of Zuo et al. (United States Patent Application Publication 2016/0309106), hereinafter referenced as Zuo.
Regarding claim 9, Oh in view of Kobayashi discloses everything claimed as applied above (see claim 1), however, Oh fails to disclose wherein the pixel array performs a rolling shutter operation during the image sensing period to simultaneously expose the active pixel units in each column of the pixel array, and the columns of the pixel array are sequentially exposed.
Zuo is a similar or analogous system to the claimed invention as evidenced Zuo teaches an image sensor wherein the motivation of minimizing pixel size by not requiring components for storing a full frame would have prompted a predictable variation of Oh by applying Zuo’s known principal of performing a column based rolling shutter method (paragraph 20 teaches performing a column based rolling shutter method for acquiring column signals in consecutive time periods for image acquisition).
In view of the motivations such as minimizing pixel size by not requiring components for storing a full frame one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Oh.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Kobayashi in view of Murakami (United States Patent Application Publication 2010/0091160).
Regarding claim 10, Oh in view of Kobayashi discloses everything claimed as applied above (see claim 1), however, Oh fails to disclose wherein the image sensor is a fingerprint sensor.
Murakami is a similar or analogous system to the claimed invention as evidenced Murakami teaches an image sensor wherein the motivation of providing secure authentication of a user would have prompted a predictable variation of Oh by applying Murakami’s known principal of using an image sensor as a fingerprint sensor (paragraph 160 teaches that an image sensor can be used as a fingerprint detector).
In view of the motivations such as providing secure authentication of a user one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Oh.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238.  The examiner can normally be reached on Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696